internal_revenue_service department of the treasury index no washington dc person to contact a number telephone number refer reply to cc dom it a 09-plr-122593-98 date mar this is in reference to a request filed on behalf of x the partnership for consent to adopt the current_expense method of deducting the research_and_experimental_expenditures relating to y pursuant to the provisions of revenue code for the week tax_year beginning january sec_174 of the internal year of adoption it is represented that the partnership elected the expense method for all research_and_experimental_expenditures however after a more detailed analysis of expenses_incurred in partnership discovered that certain various cost centers were being treated as inventoriable costs recovered through cost_of_goods_sold its books_and_records the sec_174 a provides that a taxpayer may treat research_and_experimental_expenditures which are paid_or_incurred by him during the taxable_year in connection with his trade_or_business as expenses which are not chargeable to the capital_account the expendituresso treated shall be allowed as a deduction sec_1_174-3 of the income_tax regulations provides that a taxpayer may with the consent of the commissioner adopt at any time the current_expense method further this method shall be applicable only to expenditures paid_or_incurred during the taxable_year for which the request is made and in subsequent taxable years sec_1_174-3 provides that once the current_expense method is adopted it must be used consistently unless permission is granted to change to another method with respect to part or all of the expenditures pursuant to the facts presented consent is hereby granted the partnership to adopt the current_expense method of deducting the research_and_experimental_expenditures relating to y paid_or_incurred on or after the first day of the year of adoption to the extent that the expenditures constitute research_and_experimental_expenditures pursuant to the provisions of sec_1_174-2 provided this condition is the partnership keeps its books_and_records for the year_of_change and for subsequent taxable years provided they are not closed for that year on the date it receives this on the method_of_accounting granted letter in this letter considered satisfied if the partnership reconciles the results obtained under the method used in keeping its books_and_records and the method used for federal_income_tax purposes and maintains sufficient records to support such reconciliation the partnership currently deducts all research_and_experimental_expenditures as defined in sec_1_174-2 adoption and later tax years unless permission is granted to change to another method with respect to part or all of the expenditures the partnership deducts the balance of research_and_experimental_expenditures capitalized into ending inventory prior to the first day of the year of in accordance with its present method of change amortizing such expenditures paid_or_incurred during the year of in connection with the consent granted in this letter should be understood that the responsibility for making to whether the expenditures paid_or_incurred determinations as by the partnership in connection with the partnership's trade_or_business constitute research or experimental expenditure sec_174 and the regulations thereunder is within the meaning of a matter to be considered by the district_director upon examination of the partnership's return it b45 the partnership should attach a copy of this letter to its tax_return for the year of adoption as evidence of its authority for adopting the current_expense method this ruling is directed only to the partnership who requested it sec_6110 provides that this letter may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting arles strifkland a chiff branch i no d be
